Exhibit 10.2

EXECUTION VERSION

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended or modified from time
to time, the “Security Agreement”) is entered into as of November 3, 2014 by and
between Rand Worldwide, Inc., a Delaware corporation (the “Borrower”), Rand
Worldwide Foreign Holdings, Inc., a Delaware corporation (“Rand Holdings”) and
Rand Worldwide Subsidiary, Inc., a Delaware corporation (“Rand Worldwide”) (the
Borrower, Rand Holdings and Rand Worldwide each a “Grantor”, and collectively,
the “Grantors”), and JPMorgan Chase Bank, N.A. (the “Lender”).

PRELIMINARY STATEMENT

The Grantors and the Lender are entering into a Credit Agreement of even date
herewith (as it may be amended or modified from time to time, the “Credit
Agreement”). Each Grantor is entering into this Security Agreement in order to
induce the Lender to enter into and extend credit to the Borrower under the
Credit Agreement.

ACCORDINGLY, the Grantors and the Lender hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1. Terms Defined in Credit Agreement. All capitalized terms used in this
Security Agreement and not otherwise defined in this Security Agreement shall
have the meanings assigned to such terms in the Credit Agreement.

1.2. Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used in this Security Agreement as
defined in the UCC.

1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the preamble and Preliminary
Statement of this Security Agreement, the following terms shall have the
following meanings:

“Account” shall have the meaning set forth in Article 9 of the UCC.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Assignment of Claims Act” means, collectively, the Assignment of Claims Act of
1940, as amended, any applicable rules, regulations and interpretations issued
pursuant thereto and any amendments to any of the foregoing.

“Borrower” shall have the meaning set forth in the preamble of this Security
Agreement.

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

“Closing Date” means the date of the Credit Agreement.

“Collateral” shall have the meaning set forth in Article II of this Security
Agreement.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

 

1



--------------------------------------------------------------------------------

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Lender, between the Lender and
any third party (including any bailee, consignee, customs broker, or other
similar Person) in possession of any Collateral or any landlord of any real
property where any Collateral is located, as such landlord waiver or other
agreement may be amended, restated, or otherwise modified from time to time.

“Commercial Tort Claim” means all “commercial tort claims” (as defined in
Article 9 of the UCC) of any Grantor.

“Control” shall have the meaning set forth in Article 8 or, as applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC, and, with respect
to any “transferable record” (as that term is defined in Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or in
Section 16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction), shall have the meaning of Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or in Section 16 of
the Uniform Electronic Transactions Act as in effect in the jurisdiction
relevant to such transferable record.

“Copyright” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all moral rights in any of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due and/or payable under any
of the foregoing, including, without limitation, damages or payments for past or
future infringements for any of the foregoing; (e) the right to sue for past,
present, and future infringements of any of the foregoing; and (f) all rights
corresponding to any of the foregoing throughout the world.

“Credit Agreement” shall have the meaning set forth in the Preliminary Statement
of this Security Agreement.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Lender, among any Loan Party, a banking or other
financial institution holding such Loan Party’s funds, and the Lender with
respect to collection and control of all deposits and balances held in a deposit
account maintained by such Loan Party with such banking or other financial
institution.

“Deposit Account” shall have the meaning set forth in Article 9 of the UCC.

“Document” shall have the meaning set forth in Article 9 of the UCC.

“Domestic Subsidiary” means all Subsidiaries incorporated or organized under the
laws of the United States of America, any state thereof or the District of
Columbia.

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Event of Default” means an event described in Section 5.1 of this Security
Agreement.

 

2



--------------------------------------------------------------------------------

“Excluded Account” means any Deposit Account of a Loan Party which is used
exclusively for the payment of payroll, payroll taxes or employee benefits.

“Excluded Assets” means the following: (i) pledges and security interests
prohibited by applicable law, rule or regulation or which would require
governmental (including regulatory) consent, approval, license or authorization
with respect to such pledge unless such consent, approval, license or
authorization has been received; (ii) any lease, license or other agreement or
any property subject to a purchase money security interest, capital lease
obligation or similar arrangements, in each case, to the extent permitted under
the Credit Agreement, or to the extent that a grant of a security interest in
such lease, license or other agreement would require a third party consent that
would violate or invalidate such lease, license or agreement, purchase money,
capital lease or a similar arrangement or create a right of termination in favor
of any other party thereto (other than Borrower or any subsidiary); (iii) the
Excluded Equity Interests; (iv) the Excluded Accounts, and (v) assets of any
Foreign Subsidiary.

“Excluded Equity Interests” shall mean (i) more than sixty-five percent (65%) of
the issued and outstanding Equity Interests entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) of any Foreign Subsidiary and any Domestic
Subsidiary that holds no substantial assets other than stock in one or more
foreign corporations so long as the Grantors represent, warrant and certify to
Lender to its reasonable satisfaction that such Domestic Subsidiary owns no
substantial assets other than stock in one or more foreign corporations; and
(ii) any issued and outstanding Equity Interests of an Insignificant Subsidiary.

“Excluded Payments” shall have the meaning set forth in Section 4.6(d)(iii) of
this Security Agreement.

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another agreement, certificate or document is specifically referenced.

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Government Account” shall mean any Account owing directly by the United States
of America or any department, agency or instrumentality of the United States of
America to a Loan Party under a Government Contract.

“Government Contract” means any prime contract between the United States of
America or any department, agency or instrumentality of the United States of
America and a Loan Party.

“Grantor” shall have the meaning set forth in the Preamble of this Security
Agreement.

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

 

3



--------------------------------------------------------------------------------

“Lender” shall have the meaning set forth in the Preamble of this Security
Agreement.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the Lender
pursuant to this Security Agreement, other than the Excluded Equity Interests.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

“Section” means a numbered section of this Security Agreement, unless another
agreement, certificate or document is specifically referenced.

“Security” shall have the meaning set forth in Article 8 of the UCC.

“Security Agreement” shall have the meaning set forth in the Preamble of this
Security Agreement.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty

 

4



--------------------------------------------------------------------------------

percent (50%) of the equity or more than fifty percent (50%) of the ordinary
voting power or, in the case of a partnership, more than fifty percent (50%) of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent. As used in this definition, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Lender’s Lien on any Collateral.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GRANT OF SECURITY INTEREST

Each Grantor hereby pledges, assigns and grants to the Lender a security
interest in all of its right, title and interest in, to and under all personal
property and other assets, whether now owned by or owing to, or hereafter
acquired by or arising in favor of such Grantor (including under any trade name
or derivations thereof), and whether owned or consigned by or to, or leased from
or to, such Grantor, and regardless of where located (all of which will be
collectively referred to as the “Collateral”), including:

 

  (i) all Accounts;

 

  (ii) all Chattel Paper;

 

  (iii) all Copyrights, Patents and Trademarks;

 

  (iv) all Documents;

 

  (v) all Equipment;

 

  (vi) all Fixtures;

 

  (vii) all General Intangibles;

 

  (viii) all Goods;

 

  (ix) all Instruments;

 

  (x) all Inventory;

 

5



--------------------------------------------------------------------------------

  (xi) all Investment Property;

 

  (xii) all cash or cash equivalents;

 

  (xiii) all letters of credit, Letter-of-Credit Rights and Supporting
Obligations;

 

  (xiv) all cash and Deposit Accounts with any bank or other financial
institution;

 

  (xv) all Commercial Tort Claims; and

 

  (xvi) all accessions to, substitutions for and replacements, proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records at any time
evidencing or relating to any of the foregoing;

to secure the prompt and complete payment and performance of the Secured
Obligations. Notwithstanding anything herein to the contrary, the term
“Collateral” shall not include the Excluded Assets. None of the covenants of
this Security Agreement shall apply, and the Grantors make no representations or
warranties at the Closing Date or upon any credit event under the Credit
Agreement within the meaning of Section 4.02 of the Credit Agreement, in respect
of the Excluded Assets other than to represent and warrant at such times that no
Excluded Asset (other than any Excluded Equity Interests, any Excluded Account,
any assets of a Foreign Subsidiary, or anything described in clause (ii) of the
definition of “Excluded Assets”) is material to the business of such Grantor.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Lender on the Closing Date and on
the date of each extension of credit under the Credit Agreement that:

3.1. Title, Perfection, Priority and Type. Such Grantor has good and valid title
or rights in, or the power to transfer, the Collateral with respect to which it
has purported to grant a security interest hereunder, free and clear of all
Liens except for Liens permitted under Section 4.1(e), and has full power and
authority to grant to the Lender the security interest in such Collateral
pursuant hereto. When financing statements have been filed in the appropriate
offices against such Grantor in the locations listed on Exhibit H, the Lender
will have a valid, fully perfected first priority security interest in that
Collateral of such Grantor in which a security interest may be perfected by such
filing, subject only to Liens permitted under Section 4.1(e). None of the
Collateral constitutes, or is proceeds of, (1) Farm Products, (2) As-Extracted
Collateral, (3) Manufactured Homes, (4) Health-Care-Insurance Receivables;
(5) timber to be cut, or (6) aircraft, aircraft engines, satellites, ships or
railroad rolling stock. No material portion of the Collateral consists of motor
vehicles or other goods subject to a certificate of title statute of any
jurisdiction.

3.2. Type and Jurisdiction of Organization, Organizational and Identification
Numbers. The type of entity of such Grantor, its full legal name, its state of
organization, the organizational number issued to it by its state of
organization, and its federal employer identification number are set forth on
Exhibit A.

3.3. Principal Location. Such Grantor’s mailing address and the location of its
place of business (if it has only one) or its chief executive office (if it has
more than one place of business), are disclosed in Exhibit A; such Grantor has
no other places of business except those set forth in Exhibit A.

3.4. Collateral Locations. All of such Grantor’s locations where Collateral is
located are listed on Exhibit A. All of said locations are owned by such Grantor
except for locations (i) which are leased by the Grantor as lessee and
designated in Part VII(b) of Exhibit A and (ii) at which Inventory is held in a
public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VII(c) of Exhibit A.

 

6



--------------------------------------------------------------------------------

3.5. Deposit Accounts. All of such Grantor’s Deposit Accounts are listed on
Exhibit B.

3.6. Exact Names. Such Grantor’s name in which it has executed this Security
Agreement is the exact name as it appears in such Grantor’s organizational
documents, as amended, as filed with such Grantor’s jurisdiction of
organization. Except as set forth on Exhibit A, such Grantor has not, during the
past five (5) years, been known by or used any other corporate or fictitious
name, or been a party to any merger or consolidation, or been a party to any
acquisition. Such Grantor has not filed any certificates of dissolution or
liquidation, any certificates of domestication, transfer or continuance in any
other jurisdiction.

3.7. Letter-of-Credit Rights and Chattel Paper. Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper of such Grantor. All action by such
Grantor necessary or desirable to protect and perfect the Lender’s Lien on each
item listed on Exhibit C (including the delivery of all originals and the
placement of a legend on all Chattel Paper as required hereunder) has been duly
taken. The Lender will have a fully perfected first priority security interest
in the Collateral listed on Exhibit C, subject only to Liens permitted under
Section 4.1(e).

3.8. Accounts and Chattel Paper.

(a) The names of the obligors, amounts owing, due dates and other information
with respect to its Accounts and Chattel Paper are and will be correctly stated
in all material respects in all records of such Grantor relating thereto. As of
the time when each Account or each item of Chattel Paper arises, such Grantor
shall be deemed to have represented and warranted that such Account or Chattel
Paper, as the case may be, and all records relating thereto, are genuine and in
all respects what they purport to be.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, with respect to its Accounts, (i) all Accounts represent bona fide sales
of Inventory or rendering of services to Account Debtors in the ordinary course
of such Grantor’s business and are not evidenced by a judgment, Instrument or
Chattel Paper; (ii) there are no setoffs, claims or disputes existing or
asserted with respect thereto and such Grantor has not made any agreement with
any Account Debtor for any extension of time for the payment thereof, any
compromise or settlement for less than the full amount thereof, any release of
any Account Debtor from liability therefor, or any deduction therefrom except a
discount or allowance allowed by such Grantor in the ordinary course of its
business for prompt payment consistent with past practice; (iii) to such
Grantor’s knowledge, there are no facts, events or occurrences which in any way
impair the validity or enforceability thereof or could reasonably be expected to
reduce the amount payable thereunder as shown on such Grantor’s books and
records and any invoices or statements with respect thereto; (iv) such Grantor
has not received any notice of proceedings or actions which are threatened or
pending against any Account Debtor which might result in any adverse change in
such Account Debtor’s financial condition; and (v) such Grantor has no knowledge
that any Account Debtor has become insolvent or is generally unable to pay its
debts as they become due.

(c) In addition, with respect to all of its Accounts, (i) the amounts shown on
all invoices and statements with respect thereto are actually and absolutely
owing to such Grantor as indicated thereon and are not in any way contingent;
and (ii) to such Grantor’s knowledge, all Account Debtors have the capacity to
contract.

 

7



--------------------------------------------------------------------------------

(d) To the extent permitted by the Assignment of Claims Act, the payments due to
a Grantor under each Government Contract can be assigned to Lender by complying
with the provisions of the Assignment of Claims Act.

3.9. Inventory. With respect to any of its Inventory (a) such Inventory (other
than Inventory in transit and Inventory in any one lot with a book value equal
to or less than $25,000 and any Inventory in the aggregate with a book value
equal to or less than $100,000) is located at one of such Grantor’s locations
set forth on Exhibit A, (b) no Inventory (other than Inventory in transit) is
now, or shall at any time or times hereafter be stored at any other location
except as permitted by Section 4.1(g), (c) such Grantor has good, indefeasible
and merchantable title to such Inventory and such Inventory is not subject to
any Lien or security interest or document whatsoever except for the security
interest granted to the Lender hereunder and other Liens permitted under
Section 6.02 of the Credit Agreement, (d) such Inventory is of good and
merchantable quality, free from any defects, (e) such Inventory is not subject
to any licensing, patent, royalty, trademark, trade name or copyright agreements
with any third parties which would require any consent of any third party upon
sale or disposition of that Inventory or the payment of any monies to any third
party upon such sale or other disposition, (f) such Inventory has been produced
in accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder, and (g) the completion of
manufacture, sale or other disposition of such Inventory by the Lender following
an Event of Default shall not require the consent of any Person and shall not
constitute a breach or default under any contract or agreement to which such
Grantor is a party or to which such property is subject.

3.10. Intellectual Property. Such Grantor does not have any interest in, or
title to, any Patent, Trademark or Copyright except as set forth in Exhibit D.
This Security Agreement is effective to create a valid and continuing Lien and,
upon filing of appropriate financing statements in the offices listed on Exhibit
H and this Security Agreement with the United States Copyright Office and the
United States Patent and Trademark Office, valid, fully perfected first priority
security interests in favor of the Lender on such Grantor’s Patents, Trademarks
and Copyrights, such perfected security interests are enforceable as such as
against any and all creditors of and purchasers from such Grantor; and all
action necessary or desirable to protect and perfect the Lender’s Lien on such
Grantor’s Patents, Trademarks or Copyrights shall have been duly taken.

3.11. Filing Requirements. None of the Equipment is covered by any certificate
of title, except for the vehicles described in Part I of Exhibit E. None of the
Collateral owned by it is of a type for which security interests or liens may be
perfected by filing under any federal statute except for (a) the vehicles
described in Part II of Exhibit E and (b) Patents, Trademarks and Copyrights
held by such Grantor and described in Exhibit D. The legal description, county
and street address of each property on which any Fixtures are located is set
forth in Exhibit F together with the name and address of the record owner of
each such property.

3.12. No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been terminated naming such Grantor as debtor has been filed or is of
record in any jurisdiction except for financing statements or security
agreements (a) naming the Lender as the secured party and (b) in respect to
other Liens permitted under Section 6.02 of the Credit Agreement. Other than
Lender, no Person is in Control of any Collateral. Each Grantor is in compliance
with its obligations set forth in Article IV.

3.13. Pledged Collateral.

(a) Exhibit G sets forth a complete and accurate list of all of the Pledged
Collateral owned by such Grantor. Such Grantor is the direct, sole beneficial
owner and sole holder of record of the Pledged Collateral listed on Exhibit G as
being owned by it, free and clear of any Liens, except for the security interest
granted to the Lender hereunder and other Liens permitted under Section 6.02 of
the Credit Agreement. Such

 

8



--------------------------------------------------------------------------------

Grantor further represents and warrants that (i) all Pledged Collateral owned by
it constituting an Equity Interest has been (to the extent such concepts are
relevant with respect to such Pledged Collateral) duly authorized, validly
issued, are fully paid and non-assessable, (ii) with respect to any certificates
delivered to the Lender representing an Equity Interest, either such
certificates are Securities as defined in Article 8 of the UCC as a result of
actions by the issuer or otherwise, or, if such certificates are not Securities,
such Grantor has so informed the Lender so that the Lender may take steps to
perfect its security interest therein as a General Intangible, (iii) all Pledged
Collateral held by a securities intermediary is covered by a control agreement
among such Grantor, the securities intermediary and the Lender pursuant to which
the Lender has Control and (iv) all Pledged Collateral which represents
Indebtedness owed to such Grantor has been duly authorized, authenticated or
issued and delivered by the issuer of such Indebtedness, is the legal, valid and
binding obligation of such issuer and such issuer is not in default thereunder.

(b) In addition, (i) none of the Pledged Collateral owned by it has been issued
or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject, (ii) no options, warrants, calls or commitments of any
character whatsoever (A) exist relating to such Pledged Collateral or
(B) obligate the issuer of any Equity Interest included in the Pledged
Collateral to issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by such
Grantor of such Pledged Collateral pursuant to this Security Agreement or for
the execution, delivery and performance of this Security Agreement by such
Grantor, or for the exercise by the Lender of the voting or other rights
provided for in this Security Agreement or for the remedies in respect of the
Pledged Collateral pursuant to this Security Agreement, except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally.

(c) Except as set forth in Exhibit G, such Grantor owns 100% of the issued and
outstanding Equity Interests which constitute Pledged Collateral owned by it and
none of the Pledged Collateral which represents Indebtedness owed to such
Grantor is subordinated in right of payment to other Indebtedness or subject to
the terms of an indenture.

3.14. No Approvals, Consents, Filings and other Actions. No authorization,
consent, approval or other action by, and no notice to or filing with, any
Governmental Authority or regulatory body or any other Person is required for
either (i) the pledge or grant by any Grantor of the Liens purported to be
created in favor of the Lender hereunder or (ii) the exercise by the Lender of
any rights or remedies in respect of any Collateral in the United States
(whether specifically granted or created hereunder or created or provided for by
applicable law), except (A) for filings of financing statements with a
Governmental Authority to perfect a Lien which can be perfected by filing,
(B) with respect to the ability of the Lender to obtain direct payment from a
Governmental Authority, compliance with the Assignment of Claims Act, and (C) as
may be required, in connection with the disposition of any Investment Property,
by laws generally affecting the offering and sale of securities.

 

9



--------------------------------------------------------------------------------

ARTICLE IV

COVENANTS

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, each Grantor agrees that:

4.1. General.

(a) Collateral Records. Such Grantor will maintain books and records with
respect to the Collateral owned by it that are complete and accurate in all
material respects, and furnish, subject to Section 4.1(c), to the Lender such
reports relating to such Collateral as the Lender shall from time to time
reasonably request.

(b) Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Lender to file, and if requested will deliver to the
Lender, all financing statements and other documents and take such other actions
as may from time to time be requested by the Lender in order to maintain a first
perfected security interest in and, if applicable, Control of, the Collateral
owned by such Grantor. Any financing statement filed by the Lender may be filed
in any filing office in any UCC jurisdiction and may (i) indicate such Grantor’s
Collateral (1) as all assets of the Grantor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC of such jurisdiction, or (2) by any
other description which reasonably approximates the description contained in
this Security Agreement, and (ii) contain any other information required by part
5 of Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including (A) whether such Grantor is an
organization, the type of organization and any organization identification
number issued to such Grantor, and (B) in the case of a financing statement
filed as a fixture filing, a sufficient description of real property to which
the Collateral relates. Such Grantor also agrees to furnish any such information
described in the foregoing sentence to the Lender promptly upon request. Such
Grantor also ratifies its authorization for the Lender to have filed in any UCC
jurisdiction any initial financing statements or amendments thereto if filed
prior to the date hereof.

(c) Further Assurances. Such Grantor will, if so requested by the Lender,
furnish to the Lender, as often as Lender shall reasonably request at such time
as no Event of Default has occurred and is continuing and at any time when an
Event of Default has occurred and is continuing, statements and schedules
reasonably identifying and describing the Collateral owned by such Grantor and
such other reports and information in connection with such Collateral as the
Lender may reasonably request, all in such detail as the Lender may reasonably
specify. Such Grantor also agrees to take any and all actions reasonably
necessary to defend title to the Collateral against all persons and to defend
the security interest of the Lender in its Collateral and the priority thereof
against any Lien not expressly permitted hereunder.

(d) Disposition of Collateral. Such Grantor will not sell, lease or otherwise
dispose of the Collateral except for dispositions specifically permitted
pursuant to Section 6.05 of the Credit Agreement.

(e) Liens. Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral except (i) the security interest created by this Security
Agreement, and (ii) other Liens permitted under Section 6.02 of the Credit
Agreement. Except as otherwise provided by this Agreement or the Credit
Agreement, each Grantor shall maintain at its sole cost and expense the security
interest of the Lender under this Security Agreement in all Collateral as a
valid, perfected, first priority security interest and Lien.

(f) Other Financing Statements. Such Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except for financing statements (i) naming the Lender as
the secured party, and (ii) in respect of other Liens permitted under
Section 6.02 of the Credit Agreement. Such Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement without the prior written consent of the
Lender, subject to such Grantor’s rights under Section 9-509(d)(2) of the UCC.

(g) Locations. Such Grantor will not (i) maintain any Collateral other than
Inventory in transit and any one asset with a book value equal to or less than
$25,000 and any assets in the aggregate with a book value equal to or less than
$100,000 at any location other than those locations listed on Exhibit A or

 

10



--------------------------------------------------------------------------------

disclosed to Lender pursuant to clause (ii) of this Section 4.1(g),
(ii) otherwise change, or add to, such locations without the Lender’s prior
written consent as required by the Credit Agreement (and if the Lender gives
such consent, such Grantor will concurrently therewith obtain a Collateral
Access Agreement for each such location to the extent required by the Credit
Agreement), or (iii) change its principal place of business or chief executive
office from the location identified on Exhibit A, other than as permitted by the
Credit Agreement.

(h) Compliance with Terms. Such Grantor will perform and comply with all
obligations in respect of the Collateral owned by it and all agreements to which
it is a party or by which it is bound relating to such Collateral.

4.2. Receivables.

(a) Certain Agreements on Receivables. Such Grantor will not make or agree to
make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, except that, prior to the occurrence of an Event of
Default, such Grantor may reduce the amount of Accounts arising from the sale of
Inventory in the ordinary course of business consistent with past practice.

(b) Collection of Receivables. Except as otherwise provided in this Security
Agreement, such Grantor will collect and enforce, at such Grantor’s sole
expense, all amounts due or hereafter due to such Grantor under the Receivables
owned by it. At any time following the occurrence and during the continuation of
an Event of Default, Lender may: (i) notify, or require any Grantor to notify,
any Account Debtor of the Lender’s security interest in the Receivables and any
Supporting Obligation; (ii) direct the Account Debtors under any Receivables to
make payment of all amounts due or to become due to such Grantor thereunder
directly to the Lender (or its agent); (ii) notify, or require any Grantor to
notify, each Person to which Account Debtors under any Receivables have been
directed to make payment to remit all amounts representing collections on checks
and other payment items from time to time directly to the Lender; and
(iii) enforce, at the expense of such Grantor, collection of any such
Receivables and to adjust, settle or compromise the amount or payment thereof,
in the same manner and to the same extent as such Grantor might have done. Upon
Lender’s notification to such Grantor that the Lender has elected to collect the
Receivables in accordance with the preceding sentence, any payments of
Receivables received by such Grantor shall be forthwith (and in any event within
two (2) Business Days) deposited by such Grantor in the exact form received,
duly indorsed by such Grantor to Lender, and until so turned over, all amounts
and proceeds (including checks and other Instruments) received by such Grantor
in respect of the Receivables, any Supporting Obligation or Collateral Support
shall be received in trust for the benefit of Lender hereunder and shall be
segregated from other funds of such Grantor and such Grantor shall not adjust,
settle or compromise the amount or payment of any Receivable, or release wholly
or partly any Account Debtor or obligor thereof, or allow any credit or discount
thereon.

(c) Delivery of Invoices. Such Grantor will deliver to the Lender promptly, and
in any event within two (2) Business Days, upon its request after the occurrence
and during the continuation of an Event of Default duplicate invoices with
respect to each Account owned by it bearing such language of assignment as the
Lender shall specify.

(d) Disclosure of Counterclaims on Receivables. If (i) any material discount,
credit or agreement to make a rebate or to otherwise reduce the amount owing on
any Receivable owned by such Grantor exists or (ii) if, to the knowledge of such
Grantor, any material dispute, setoff, claim, counterclaim or defense exists or
has been asserted or threatened with respect to any such Receivable, such
Grantor will promptly disclose such fact to and notify the Lender in writing.
Such Grantor shall promptly report each credit memorandum and each of the facts
required to be disclosed to the Lender in accordance with this Section 4.2(d) on
the Borrowing Base Certificates submitted by it.

 

11



--------------------------------------------------------------------------------

(e) Electronic Chattel Paper. To the extent requested by the Lender, such
Grantor shall take all steps necessary to grant the Lender Control of each item
of electronic chattel paper in excess of $5,000, and all items in excess of
$50,000, in the aggregate that constitutes part of the Collateral in accordance
with the UCC and all “transferable records” related thereto as defined in each
of the Uniform Electronic Transactions Act and the Electronic Signatures in
Global and National Commerce Act.

4.3. Inventory and Equipment.

(a) Maintenance of Goods. Such Grantor will do all things reasonably necessary
to maintain, preserve, protect and keep its Inventory and the Equipment in good
repair and working and saleable condition, except for damaged or defective goods
arising in the ordinary course of such Grantor’s business and except for
ordinary wear and tear in respect of the Equipment.

(b) Returned Inventory. If an Account Debtor returns any Inventory in excess of
$25,000 in any one lot and $50,000 in the aggregate in any one fiscal year to
such Grantor when no Event of Default exists, then such Grantor shall promptly
determine the reason for such return and shall issue a credit memorandum to the
Account Debtor in the appropriate amount. In the event any Account Debtor
returns Inventory in excess of $50,000 to such Grantor when an Event of Default
exists, such Grantor, upon the request of the Lender, shall: (i) hold the
returned Inventory in trust for the Lender; (ii) segregate all returned
Inventory from all of its other property; (iii) dispose of the returned
Inventory solely according to the Lender’s reasonable written instructions; and
(iv) not issue any credits or allowances with respect thereto without the
Lender’s prior written consent. All returned Inventory shall be subject to the
Lender’s Liens thereon. Whenever any Inventory is returned, the related Account
shall be deemed ineligible to the extent of the amount owing by the Account
Debtor with respect to such returned Inventory.

(c) Equipment. Such Grantor shall promptly inform the Lender of any additions to
exceeding $100,000 in book value or deletions from its Equipment exceeding
$25,000 in book value. Such Grantor shall not permit any Equipment to become a
fixture with respect to real property or to become an accession with respect to
other personal property with respect to which real or personal property the
Lender does not have a Lien. Such Grantor will not, without the Lender’s prior
written consent, alter or remove any identifying symbol or number on any of such
Grantor’s Equipment constituting Collateral.

(d) Titled Vehicles. Such Grantor will give the Lender notice of its acquisition
of any vehicle covered by a certificate of title and deliver to the Lender, upon
request, the original of any vehicle title certificate and provide and/or file
all other documents or instruments necessary to have the Lien of the Lender
noted on any such certificate or with the appropriate state office.

4.4. Delivery of Instruments, Securities, Chattel Paper and Documents. Such
Grantor will (a) deliver to the Lender immediately upon execution of this
Security Agreement the originals of any Chattel Paper, or Instrument
constituting Collateral owned by it (if any then exist) that has a value, in
each case, in excess of $5,000 and all Securities as and in the manner required
by this Security Agreement, (b) hold in trust for the Lender upon receipt and
immediately thereafter deliver to the Lender any such Chattel Paper or
Instrument constituting Collateral that has a value, in each case, in excess of
$5,000 and any Security and (c) upon the Lender’s request, deliver to the Lender
(and thereafter hold in trust for the Lender upon receipt and immediately
deliver to the Lender) any Document evidencing or constituting Collateral.

 

12



--------------------------------------------------------------------------------

4.5. Uncertificated Pledged Collateral. Such Grantor will permit the Lender from
time to time to cause the appropriate issuers (and, if held with a securities
intermediary, such securities intermediary) of uncertificated securities or
other types of Pledged Collateral owned by it not represented by certificates to
mark their books and records with the numbers and face amounts of all such
uncertificated securities or other types of Pledged Collateral not represented
by certificates and all rollovers and replacements therefor to reflect the Lien
of the Lender granted pursuant to this Security Agreement. With respect to any
Pledged Collateral owned by it, such Grantor will take any actions necessary to
cause (a) the issuers of uncertificated securities which are Pledged Collateral
and (b) any securities intermediary which is the holder of any Pledged
Collateral, to cause the Lender to have and retain Control over such Pledged
Collateral. Without limiting the foregoing, such Grantor will, with respect to
any such Pledged Collateral held with a securities intermediary, cause such
securities intermediary to enter into a control agreement with the Lender, in
form and substance reasonably satisfactory to the Lender, giving the Lender
Control.

4.6. Pledged Collateral.

(a) Registration of Pledged Collateral. Such Grantor will permit any
registerable Pledged Collateral to be registered in the name of the Lender or
its nominee at any time at the option of the Lender.

(b) Exercise of Rights in Pledged Collateral.

(i) Without in any way limiting the foregoing and subject to clause (ii) below,
except during the continuance of an Event of Default, such Grantor shall have
the right to exercise all voting rights or other rights relating to the Pledged
Collateral owned by it for all purposes not inconsistent with this Security
Agreement, the Credit Agreement or any other Loan Document; provided however,
that no vote or other right shall be exercised or action taken which would have
the effect of impairing the rights of the Lender in respect of such Pledged
Collateral or be inconsistent with the terms and conditions of this Security
Agreement or the Credit Agreement.

(ii) Such Grantor will permit the Lender or its nominee at any time during the
continuance of an Event of Default, without notice, to exercise all voting
rights or other rights relating to the Pledged Collateral owned by it,
including, without limitation, exchange, subscription or any other rights,
privileges, or options pertaining to any Equity Interest or Investment Property
constituting Pledged Collateral as if it were the absolute owner thereof.

(iii) Except during the continuance of an Event of Default, such Grantor shall
be entitled to collect and receive for its own use all cash dividends and
interest paid in respect of the Pledged Collateral owned by it to the extent not
in violation of the Credit Agreement; provided that at no time shall Grantor be
entitled to collect and receive any of the following distributions and payments
(collectively referred to as the “Excluded Payments”): (A) dividends and
interest paid or payable other than in cash in respect of such Pledged
Collateral, and instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for, any Pledged Collateral;
(B) dividends and other distributions paid or payable in cash in respect of such
Pledged Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in capital of an issuer; and (C) cash paid, payable or otherwise
distributed, in respect of principal of, or in redemption of, or in exchange
for, such Pledged Collateral; provided however, that until actually paid, all
rights to such distributions shall remain subject to the Lien created by this
Security Agreement;

(iv) All Excluded Payments and all other distributions in respect of any of the
Pledged Collateral owned by such Grantor, whenever paid or made, shall be
delivered to the Lender to

 

13



--------------------------------------------------------------------------------

hold as Pledged Collateral and shall, if received by such Grantor, be received
in trust for the benefit of the Lender, be segregated from the other property or
funds of such Grantor, and be forthwith delivered to the Lender as Pledged
Collateral in the same form as so received (with any necessary endorsement); and

(v) Upon the occurrence and during the continuation of an Event of Default,
(X) all rights of such Grantor to exercise or refrain from exercising the voting
and other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
Lender who shall thereupon have the sole right to exercise such voting and other
consensual rights; and (Y) in order to permit Lender to exercise the voting and
other consensual rights which it may be entitled to exercise pursuant hereto and
to receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to Lender all proxies, dividend payment orders and
other instruments as Lender may from time to time reasonably request and
(2) each Grantor acknowledges that Lender may utilize the power of attorney set
forth in Article VI of this Security Agreement.

(c) Non-U.S. Pledged Equity. If any issuer of an Equity Interest which forms a
part of the Collateral is organized under a jurisdiction outside of the United
States, upon the request of Lender, each Grantor shall take such additional
actions, including, without limitation, causing the issuer to register the
pledge on its books and records or making such filings or recordings, in each
case as may be necessary or advisable under the laws of such issuer’s
jurisdiction to ensure the validity, perfection and priority of the first
priority security interest and Lien of Lender.

(d) Partnership Interests. With respect to any Equity Interest included in the
Collateral of an issuer which is a partnership or a limited liability company,
if the Grantors own less than 100% of the Equity Interests in any such issuer,
Grantors shall use their commercially reasonable efforts to obtain the consent
of each other holder of partnership interest or limited liability company
interests in such issuer to the security interest of Lender.

4.7. Intellectual Property.

(a) Such Grantor will use its best efforts to secure all consents and approvals
necessary or appropriate for the assignment to or benefit of the Lender of any
License held by such Grantor and to enforce the security interests granted
hereunder.

(b) Such Grantor shall notify the Lender immediately if it knows or has reason
to know that any application or registration relating to any Patent, Trademark
or Copyright (now or hereafter existing) may become abandoned or dedicated, or
of any adverse determination or development (including the institution of, or
any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court)
regarding such Grantor’s ownership of any such Patent, Trademark or Copyright,
its right to register the same, or to keep and maintain the same, and Grantor
shall not do any act or omit to do any act whereby any such material
intellectual property lapses or becomes abandoned, cancelled, dedicated to the
public or unenforceable. Such Grantor shall take commercially reasonable steps
to protect the secrecy of its trade secrets and collect all license payments
owed to it pursuant to any permitted license of its intellectual property.

(c) In no event shall such Grantor, either directly or through any agent,
employee, licensee or designee, file an application for the registration of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without giving

 

14



--------------------------------------------------------------------------------

the Lender prior written notice thereof, and, upon request of the Lender, such
Grantor shall execute and deliver any and all security agreements as the Lender
may request to evidence the Lender’s first priority security interest on such
Patent, Trademark or Copyright, and the General Intangibles of such Grantor
relating thereto or represented thereby.

(d) In the event that any Patent, Trademark or Copyright owned by such Grantor
is infringed, misappropriated, diluted or otherwise violated by a third party,
upon learning of such, such Grantor shall take commercially reasonable actions
to stop such infringement, misappropriation, dilution or other violation and
protect its rights in the same.

4.8 Commercial Tort Claims. Such Grantor shall promptly, and in any event within
five (5) Business Days after the same is acquired by it, notify the Lender of
any commercial tort claim (as defined in the UCC) acquired by it with a value in
excess of $100,000 and, unless the Lender otherwise consents, such Grantor shall
enter into an amendment to this Security Agreement, in the form of Exhibit I
hereto, granting to Lender a first priority security interest in such commercial
tort claim.

4.9. Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary of a
Letter-of-Credit Right with a value in excess of $25,000, it shall promptly, and
in any event within five (5) Business Days after becoming a beneficiary, notify
the Lender thereof and, upon the request of Lender, cause the issuer and/or
confirmation bank to (i) consent to the assignment of any Letter-of-Credit
Rights to the Lender and (ii) agree to direct all payments thereunder to a
Deposit Account at the Lender or subject to a Deposit Account Control Agreement
for application to the Secured Obligations, in accordance with Section 2.18 of
the Credit Agreement, all in form and substance reasonably satisfactory to the
Lender.

4.10. Federal, State or Municipal Claims. Such Grantor will promptly notify the
Lender of any Collateral which constitutes a claim against the United States
government or any state or local government or any instrumentality or agency
thereof, the assignment of which claim is restricted by federal, state or
municipal law. Grantor will, upon Lender’s reasonable request, (i) with respect
to Government Accounts, comply in all respects, to the reasonable satisfaction
of Lender, with the Assignment of Claims Act, and (ii) execute and deliver to
Lender all documentation reasonably requested by Lender for compliance with the
Assignment of Claims Act in connection with each Government Account.

4.11. No Interference. Such Grantor agrees that it will not interfere with any
right, power and remedy of the Lender provided for in this Security Agreement or
now or hereafter existing at law or in equity or by statute or otherwise, or the
exercise or beginning of the exercise by the Lender of any one or more of such
rights, powers or remedies.

4.12. Insurance. (a) In the event any Collateral is located in any area that has
been designated by the Federal Emergency Management Agency as a “Special Flood
Hazard Area”, such Grantor shall purchase and maintain flood insurance on such
Collateral (including any personal property which is located on any real
property leased by such Loan Party within a “Special Flood Hazard Area”). The
amount of flood insurance required by this Section shall at a minimum comply
with applicable law, including the Flood Disaster Protection Act of 1973, as
amended.

(b) All insurance policies required hereunder and under Section 5.10 of the
Credit Agreement shall name the Lender as an additional insured or as lender’s
loss payee, as applicable, and shall contain loss payable clauses or mortgagee
clauses, through endorsements in form and substance reasonably satisfactory to
the Lender, which provide that: (i) all proceeds thereunder with respect to any
Collateral shall be payable to the Lender; (ii) no such insurance shall be
affected by any act or neglect of the insured or owner of the property described
in such policy; and (iii) such policy and loss payable or mortgagee clauses may
be canceled, amended, or terminated only upon at least thirty (30) days prior
written notice given to the Lender.

 

15



--------------------------------------------------------------------------------

(c) All premiums on such insurance shall be paid when due by such Grantor, and
copies of the policies delivered to the Lender upon request. If such Grantor
fails to obtain or maintain any insurance as required by this Section, the
Lender may, upon five (5) days’ notice, obtain such insurance at the Borrower’s
expense. By purchasing such insurance, the Lender shall not be deemed to have
waived any Default arising from the Grantor’s failure to maintain such insurance
or pay any premiums therefor.

4.13. Collateral Access Agreements. Such Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement from the lessor of
each leased property, mortgagee of owned property or bailee or consignee with
respect to any warehouse, processor or converter facility or other location
where Collateral with an aggregate value in excess of $100,000 is stored or
located, which agreement or letter shall provide access rights, contain a waiver
or subordination of all Liens or claims that the landlord, mortgagee, bailee or
consignee may assert against the Collateral at that location, and shall
otherwise be reasonably satisfactory in form and substance to the Lender.

4.14. Deposit Account Control Agreements. Such Grantor will provide to the
Lender upon the Lender’s request, a Deposit Account Control Agreement duly
executed on behalf of each financial institution holding a Deposit Account
(other than an Excluded Account) of such Grantor as set forth in this Security
Agreement.

4.15. Change of Name or Location; Change of Fiscal Year. Such Grantor shall not
(a) change its name as it appears in official filings in the state of its
incorporation or organization whether by merger, consolidation or otherwise,
(b) change its chief executive office, principal place of business, mailing
address, corporate offices or warehouses or locations at which Collateral (other
than Inventory in transit) with an aggregate value in excess of $100,000 is held
or stored, or the location of its records concerning the Collateral as set forth
in this Security Agreement, (c) change the type of entity that it is, (d) change
its organization identification number, if any, issued by its state of
incorporation or other organization, (e) change its state of incorporation or
organization, or (f) change its fiscal year, in each case, unless the Lender
shall have received at least thirty (30) days prior written notice thereof of
such change and the Lender shall have acknowledged in writing that either
(1) such change would not reasonably be expected to adversely affect the
validity, perfection or priority of the Lender’s security interest in the
Collateral, or (2) any reasonable action requested by the Lender in connection
therewith has been completed or taken (including any action to continue the
perfection of any Liens in favor of the Lender in any Collateral); provided
that, any new location shall be in the continental U.S.

4.16 Notices. Upon any Grantor obtaining knowledge thereof, it shall promptly
notify the Lender of any event that is reasonably likely to have a Material
Adverse Effect on the value of the Collateral or any material portion thereof,
the ability of any Grantor or the Lender to dispose of the Collateral or any
material portion thereof, or on the rights and remedies of the Lender in
relation thereto, including, without limitation, the levy of any legal process
against the Collateral or any material portion thereof. Each Grantor shall
notify the Lender if at any time any warehouseman, bailee, or other third party
shall have possession of any Collateral with a value in excess of $250,000 in
the aggregate.

4.17 Perfection Requirements.

(i) With respect to any tangible Instruments or Tangible Chattel Paper included
in the Collateral with a value in excess of $5,000, and with respect to any
certificated security included in the Collateral, each Grantor shall deliver to
the Lender the certificates evidencing such certificated securities,

 

16



--------------------------------------------------------------------------------

tangible Instruments or Tangible Chattel Paper duly indorsed by an effective
indorsement (within the meaning of Section 8-107 of the New York UCC), or
accompanied by share transfer powers or other instruments of transfer duly
endorsed by such an effective endorsement, in each case, to Lender or in blank.

(ii) With respect to any uncertificated security included in the Collateral and
issued by an issuer formed under the laws of the United States or any political
subdivision thereof (other than any uncertificated securities credited to a
Securities Account), each Grantor shall cause the issuer of such uncertificated
security to either (i) register Lender as the registered owner thereof on the
books and records of the issuer or (ii) execute an agreement in form and
substance reasonably satisfactory to Lender pursuant to which such issuer agrees
to comply with Lender’s instructions with respect to such uncertificated
security without further consent by such Grantor; provided, however, that Lender
shall only issue instructions with respect to such uncertificated security
without the consent of such Grantor upon the occurrence and during the
continuance of an Event of Default.

(iii) With respect to any Deposit Accounts, Securities Accounts, Security
Entitlements, Commodity Accounts and Commodity Contracts included in the
Collateral, each Grantor shall ensure that Lender has Control thereof including
through the entry into of one or more control agreements in form and substance
reasonably satisfactory to Lender.

(iv) With respect to any Letter-of-Credit Rights with respect to a letter of
credit included in the Collateral (other than any Letter-of-Credit Rights
constituting a Supporting Obligation for a Receivable in which Lender has a
valid and perfected security interest), upon request by Lender, Grantor shall
ensure that Lender has Control thereof by obtaining the written consent of each
issuer of each related letter of credit to the assignment of the proceeds of
such letter of credit to Lender; provided, however, that Lender shall only issue
instructions with respect to such Letter of Credit Rights without the consent of
such Grantor upon the occurrence and during the continuance of an Event of
Default.

(v) With respect to any Electronic Chattel Paper or “transferable record” (as
that term is defined in Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction) included in the
Collateral with a value in excess of $5,000 in any one record and $50,000 in the
aggregate, Grantor shall ensure that Lender has Control thereof.

(vi) In the case of any Collateral (whether now owned or hereafter acquired)
consisting of issued U.S. Patents or applications therefor, registered
Trademarks or applications therefor, or registered Copyrights or applications
therefor, each Grantor that is an owner or assignee of such intellectual
property shall upon the Closing or within thirty (30) days of acquisition
thereof execute and deliver to Lender a short form security agreement in
substantially the form of Exhibit J-1 or Exhibit J-2 hereto, as applicable, (or
a supplement thereto) covering all such intellectual property in appropriate
form for recordation with the U.S. Patent and Trademark Office or the U.S.
Copyright Office, as the case may be, with respect to the first priority
security interest and Lien of Lender.

(vii) Without limiting the generality of Section 4.1(c), concurrent with the
delivery of the Financial Statements required by Sections 5.01(a), (b) and
(c) of the Credit Agreement, Grantors shall deliver to Lender any updated,
supplemental or additional information responsive to all of the Exhibits to this
Security Agreement in an annual perfection certificate supplement, which
supplement shall be reasonably satisfactory to the Lender in form and substance.

 

17



--------------------------------------------------------------------------------

ARTICLE V

EVENTS OF DEFAULT AND REMEDIES

5.1. Events of Default. The occurrence of any one or more of the following
events shall constitute an Event of Default hereunder:

(a) Any representation or warranty made by or on behalf of any Grantor under or
in connection with this Security Agreement shall be materially false as of the
date on which made.

(b) The breach by any Grantor of any of the terms or provisions of Article IV.

(c) The breach by any Grantor (other than a breach which constitutes an Event of
Default under any other Section of this Article V) of any of the terms or
provisions of this Security Agreement which is not remedied within fifteen
(15) days.

(d) The occurrence of any “Event of Default” under, and as defined in, the
Credit Agreement (beyond any applicable notice or grace periods as set forth
therein).

(e) Any Equity Interest which is included within the Collateral shall at any
time constitute a Security or the issuer of any such Equity Interest shall take
any action to have such interests treated as a Security unless, upon five
(5) Business Days’ written notice from the Lender to the applicable Grantor,
(i) all certificates or other documents constituting such Security have been
delivered to the Lender and such Security is properly defined as such under
Article 8 of the UCC of the applicable jurisdiction, whether as a result of
actions by the issuer thereof or otherwise, or (ii) the Lender has entered into
a control agreement with the issuer of such Security or with a securities
intermediary relating to such Security and such Security is defined as such
under Article 8 of the UCC of the applicable jurisdiction, whether as a result
of actions by the issuer thereof or otherwise.

5.2. Remedies.

(a) Upon the occurrence of an Event of Default, the Lender may exercise any or
all of the following rights and remedies:

(i) those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document; provided that, this Section 5.2(a) shall
not be understood to limit any rights or remedies available to the Lender prior
to an Event of Default;

(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;

(iii) give notice of sole control or any other instruction under any Deposit
Account Control Agreement or other control agreement with any securities
intermediary and take any action therein with respect to such Collateral;

(iv) without notice (except as specifically provided in a Collateral Access
Agreement, Section 8.1 or elsewhere herein), demand or advertisement of any kind
to any Grantor or any other Person, enter the premises of any Grantor where any
Collateral is located (through self-help and without judicial process) to
collect, receive, assemble, process, appropriate, sell, lease, assign, grant

 

18



--------------------------------------------------------------------------------

an option or options to purchase or otherwise dispose of, deliver, or realize
upon, the Collateral or any part thereof in one or more parcels at public or
private sale or sales (which sales may be adjourned or continued from time to
time with or without notice and may take place at any Grantor’s premises or
elsewhere), for cash, on credit or for future delivery without assumption of any
credit risk, and upon such other terms as the Lender may deem commercially
reasonable; and

(v) concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though the Lender was the outright owner thereof.

(vi) except with regard to Excluded Accounts, Lender may apply the balance from
any Deposit Account or instruct the bank at which any Deposit Account is
maintained to pay the balance of any Deposit Account to or for the benefit of
Lender.

(vii) Lender may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral. Lender may sell the Collateral without giving any warranties as to
the Collateral. Lender may specifically disclaim or modify any warranties of
title or the like. This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

(b) The Lender shall have the right upon any such public sale or sales and, to
the extent permitted by law, upon any such private sale or sales, to purchase
for the benefit of the Lender, the whole or any part of the Collateral so sold,
free of any right of equity redemption, which equity redemption the Grantor
hereby expressly releases.

(c) Until the Lender is able to effect a sale, lease, or other disposition of
Collateral, the Lender shall have the right to hold or use Collateral, or any
part thereof, to the extent that it deems appropriate for the purpose of
preserving Collateral or its value or for any other purpose deemed appropriate
by the Lender. The Lender may, if it so elects, seek the appointment of a
receiver or keeper to take possession of Collateral and to enforce any of the
Lender’s remedies, with respect to such appointment without prior notice or
hearing as to such appointment. If Lender sells any of the Collateral upon
credit, Grantor will be credited only with payments actually made by purchaser
and received by Lender and applied to indebtedness of the purchaser. In the
event the purchaser fails to pay for the Collateral, Lender may resell the
Collateral and Grantor shall be credited with proceeds of the sale accordingly.

(d) If, after the Credit Agreement has terminated by its terms and all of the
Obligations have been paid in full, there remain Swap Obligations outstanding,
the Lender may exercise the remedies provided in this Section 5.2 upon the
occurrence of any event which would allow or require the termination or
acceleration of any Swap Obligations pursuant to the terms of the Swap
Agreement.

(e) Notwithstanding the foregoing, the Lender shall not be required to (i) make
any demand upon, or pursue or exhaust any of its rights or remedies against, any
Grantor, any other obligor, guarantor, pledgor or any other Person with respect
to the payment of the Secured Obligations or to pursue or exhaust any of its
rights or remedies with respect to any Collateral therefor or any direct or
indirect guarantee thereof, (ii) marshal the Collateral or any guarantee of the
Secured Obligations or to resort to the Collateral or any such guarantee in any
particular order, or (iii) effect a public sale of any Collateral.

 

19



--------------------------------------------------------------------------------

(f) Each Grantor recognizes that the Lender may be unable to effect a public
sale of any or all the Pledged Collateral and may be compelled to resort to one
or more private sales thereof in accordance with clause (a) above. Each Grantor
also acknowledges that any private sale may result in prices and other terms
less favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Lender shall be under no obligation to
delay a sale of any of the Pledged Collateral for the period of time necessary
to permit any Grantor or the issuer of the Pledged Collateral to register such
securities for public sale under the Securities Act of 1933, as amended, or
under applicable state securities laws, even if the applicable Grantor and the
issuer would agree to do so.

5.3. Grantor’s Obligations Upon Event of Default. Upon the request of the Lender
after the occurrence and during the continuation of an Event of Default, each
Grantor will:

(a) assemble and make available to the Lender the Collateral and all books and
records relating thereto at any place or places specified by the Lender, whether
at a Grantor’s premises or elsewhere;

(b) permit the Lender, by the Lender’s representatives and agents, to enter,
occupy and use any premises where all or any part of the Collateral, or the
books and records relating thereto, or both, are located, to take possession of
all or any part of the Collateral or the books and records relating thereto, or
both, to remove all or any part of the Collateral or the books and records
relating thereto, or both, and to conduct sales of the Collateral, without any
obligation to pay the Grantor for such use and occupancy;

(c) prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Lender may
request, all in form and substance reasonably satisfactory to the Lender, and
furnish to the Lender, or cause an issuer of Pledged Collateral to furnish to
the Lender, any information regarding the Pledged Collateral in such detail as
the Lender may specify;

(d) take, or cause an issuer of Pledged Collateral to take, any and all actions
necessary to register or qualify the Pledged Collateral to enable the Lender to
consummate a public sale or other disposition of the Pledged Collateral; and

(e) at its own expense, cause the independent certified public accountants then
engaged by each Grantor to prepare and deliver to the Lender, at any time, and
from time to time, promptly upon the Lender’s request, the following reports
with respect to the applicable Grantor: (i) a reconciliation of all Accounts;
(ii) an aging of all Accounts; (iii) trial balances; and (iv) a test
verification of such Accounts.

5.4. Grant of Intellectual Property License. For the purpose of enabling the
Lender to exercise the rights and remedies under this Article V at such time as
the Lender shall be lawfully entitled to exercise such rights and remedies, each
Grantor hereby (a) grants to the Lender an irrevocable, nonexclusive license
(exercisable without payment of royalty or other compensation to any Grantor) to
use, license or sublicense any intellectual property rights now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof and (b) irrevocably agrees that the Lender may
sell any of such Grantor’s Inventory directly to any person, including without
limitation persons who have previously purchased the Grantor’s Inventory from
such Grantor and in connection with any such sale or other enforcement of the
Lender’s rights under this Security Agreement, may sell Inventory which bears
any Trademark owned by or licensed to such Grantor and any Inventory that is
covered by any Copyright owned by or licensed to such Grantor and the Lender may
finish any work in process and affix any Trademark owned by or licensed to such
Grantor and sell such Inventory as provided herein.

 

20



--------------------------------------------------------------------------------

5.5 Intellectual Property Rights. Notwithstanding anything to the contrary in
this Security Agreement, in addition to the other rights and remedies provided
herein, upon the occurrence and during the continuation of an Event of Default:

(i) Lender shall have the right (but not the obligation) to bring suit or
otherwise commence any action or proceeding in the name of any Grantor, Lender
or otherwise, in Lender’s reasonable discretion, to enforce any intellectual
property rights owned by such Grantor, in which event such Grantor shall, at the
request of Lender, at such Grantor’s sole cost and expense, do any and all
lawful acts and execute any and all documents reasonably required by Lender in
aid of such enforcement, and such Grantor shall promptly, upon demand, reimburse
and indemnify Lender as provided in Section 7.19 of this Security Agreement and
as set forth in the Credit Agreement.

(ii) upon Lender’s request, each Grantor shall grant, assign, convey or
otherwise transfer to Lender all of such Grantor’s right, title and interest in
and to any intellectual property that is Collateral and shall execute and
deliver to Lender such documents as are necessary or appropriate to carry out
the intent and purposes of this Security Agreement;

(iii) each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Secured Obligations outstanding only to the extent that
Lender receives cash proceeds in respect of the sale of, or other realization
upon, any such intellectual property;

ARTICLE VI

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

6.1. Account Verification. The Lender may at any time after the occurrence and
during the continuation of an Event of Default, in the Lender’s own name, in the
name of a nominee of the Lender, or in the name of any Grantor communicate (by
mail, telephone, facsimile or otherwise) with the Account Debtors of any such
Grantor, parties to contracts with any such Grantor and obligors in respect of
Instruments of any such Grantor to verify with such Persons, to the Lender’s
satisfaction, the existence, amount, terms of, and any other matter relating to,
Accounts, Instruments, Chattel Paper, payment intangibles and/or other
Receivables.

6.2. Authorization for Lender to Take Certain Action.

(a) Each Grantor irrevocably authorizes the Lender and appoints the Lender as
its attorney-in-fact, at any time upon the occurrence and during the continuance
of any Event of Default, (i) to endorse and collect any cash proceeds of the
Collateral, (ii) to file any financing statement with respect to the Collateral
and to file any other financing statement or amendment of a financing statement
(which does not add new collateral or add a debtor) in such offices as the
Lender in its sole discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the Lender’s security interest in the
Collateral, (iii) to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Pledged Collateral or with
securities intermediaries holding Pledged Collateral as may be necessary or
advisable to give the Lender Control over such Pledged Collateral, (iv) to
discharge past due taxes, assessments, charges, fees or Liens on the Collateral
(except for such Liens that are permitted under Section 6.02 of the Credit
Agreement), (v) to contact Account Debtors for any reason provided in, and
subject to the requirements of, Section 6.1, (vi) to demand payment or enforce
payment of the Receivables in the name of the Lender or such Grantor and to
endorse any

 

21



--------------------------------------------------------------------------------

and all checks, drafts, and other instruments for the payment of money relating
to the Receivables, (vii) to sign such Grantor’s name on any invoice or bill of
lading relating to the Receivables, drafts against any Account Debtor of the
Grantor, assignments and verifications of Receivables, (viii) to exercise all of
such Grantor’s rights and remedies with respect to the collection of the
Receivables and any other Collateral, (ix) to settle, adjust, compromise, extend
or renew the Receivables, (x) to settle, adjust or compromise any legal
proceedings brought to collect Receivables, (xi) to prepare, file and sign such
Grantor’s name on a proof of claim in bankruptcy or similar document against any
Account Debtor of such Grantor, (xii) to prepare, file and sign such Grantor’s
name on any notice of Lien, assignment or satisfaction of Lien or similar
document in connection with the Receivables, (xiii) to change the address for
delivery of mail addressed to such Grantor to such address as the Lender may
designate and to receive, open and dispose of all mail addressed to such
Grantor, and (xiv) to do all other reasonable acts and things necessary to carry
out this Security Agreement; and such Grantor agrees to reimburse the Lender on
demand for any payment made or any expense incurred by the Lender in connection
with any of the foregoing; provided that, this authorization shall not relieve
such Grantor of any of its obligations under this Security Agreement or under
the Credit Agreement.

(b) All acts of said attorney or designee are hereby ratified and approved. The
powers conferred on the Lender under this Section 6.2 are solely to protect the
Lender’s interests in the Collateral and shall not impose any duty upon the
Lender to exercise any such powers. The Lender agrees that it shall not exercise
any power or authority granted to it unless an Event of Default has occurred and
is continuing.

6.3. Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE LENDER
AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 6.2 ABOVE) OF THE
GRANTOR WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT, UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, TO VOTE SUCH
PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO
SUCH RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF THE LENDER AS
PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT, UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, TO EXERCISE ALL OTHER RIGHTS,
POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL
WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF
SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH
MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL
ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER
OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT.

6.4. Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE LENDER AS
PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED WITH AN INTEREST AND
SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY AGREEMENT IS
TERMINATED IN ACCORDANCE WITH SECTION 7.14. NOTWITHSTANDING ANYTHING CONTAINED
HEREIN, NEITHER THE LENDER, NOR ANY OF ITS AFFILIATES, NOR ANY OF THEIR OR THEIR
AFFILIATES’ RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES
SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR
OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO
SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE
SOLELY TO ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED
BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE
LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

 

22



--------------------------------------------------------------------------------

ARTICLE VII

GENERAL PROVISIONS

7.1 Waivers. Each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made. To the extent such notice may not be
waived under applicable law, any notice made shall be deemed reasonable if sent
to Grantors, addressed as set forth in Article IX, at least ten (10) days prior
to (i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made. To the maximum extent permitted
by applicable law, each Grantor waives all claims, damages, and demands against
the Lender arising out of the repossession, retention or sale of the Collateral,
except such as arise solely out of the gross negligence or willful misconduct of
the Lender as finally determined by a court of competent jurisdiction. To the
extent it may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Lender, any valuation, stay, appraisal, extension, moratorium, redemption or
similar laws and any and all rights or defenses it may have as a surety now or
hereafter existing which, but for this provision, might be applicable to the
sale of any Collateral made under the judgment, order or decree of any court, or
privately under the power of sale conferred by this Security Agreement, or
otherwise. Except as otherwise specifically provided herein, each Grantor hereby
waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Security
Agreement or any Collateral.

7.2. Limitation on the Lender’s Duty with Respect to the Collateral. The Lender
shall have no obligation to clean-up or otherwise prepare the Collateral for
sale. The Lender shall use reasonable care with respect to the Collateral in its
possession or under its control. The Lender shall not have any other duty as to
any Collateral in its possession or control or in the possession or control of
any agent or nominee of the Lender, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto. To the extent that applicable law imposes duties on the Lender to
exercise remedies in a commercially reasonable manner, each Grantor acknowledges
and agrees that it is commercially reasonable for the Lender (i) to fail to
incur expenses deemed significant by the Lender to prepare Collateral for
disposition or otherwise to transform raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against Account
Debtors or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral, (iv) to exercise collection remedies against
Account Debtors and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Lender against
risks of loss, collection or disposition of Collateral or to provide to the
Lender a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Lender, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Lender in the collection or disposition of any of the Collateral. The
Grantor acknowledges that the purpose of this Section 7.2 is to provide

 

23



--------------------------------------------------------------------------------

non-exhaustive indications of what actions or omissions by the Lender would be
commercially reasonable in the Lender’s exercise of remedies against the
Collateral and that other actions or omissions by the Lender shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 7.2. Without limitation upon the foregoing, nothing contained in this
Section 7.2 shall be construed to grant any rights to the Grantor or to impose
any duties on the Lender that would not have been granted or imposed by this
Security Agreement or by applicable law in the absence of this Section 7.2.

7.3. Compromises and Collection of Collateral. The Grantors and the Lender
recognize that setoffs, counterclaims, defenses and other claims may be asserted
by obligors with respect to certain of the Receivables, that certain of the
Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, each Grantor agrees that the Lender
may at any time and from time to time, if an Event of Default has occurred and
is continuing, compromise with the obligor on any Receivable, accept in full
payment of any Receivable such amount as the Lender in its sole discretion shall
determine or abandon any Receivable, and any such action by the Lender shall be
commercially reasonable so long as the Lender acts in good faith based on
information known to it at the time it takes any such action.

7.4. Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, upon five (5) Business Days’ notice, the Lender may perform
or pay any obligation which any Grantor has agreed to perform or pay in this
Security Agreement and the Grantors shall reimburse the Lender for any amounts
paid by the Lender pursuant to this Section 7.4. The Grantors’ obligation to
reimburse the Lender pursuant to the preceding sentence shall be a Secured
Obligation payable on demand.

7.5 Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.13, 4.14, 4.15, 4.17, 5.3,
5.4, 5.5, or 7.7 will cause irreparable injury to the Lender, that the Lender
has no adequate remedy at law in respect of such breaches and therefore agrees,
without limiting the right of the Lender to seek and obtain specific performance
of other obligations of the Grantors contained in this Security Agreement, that
the covenants of the Grantors contained in the Sections referred to in this
Section 7.5 shall be specifically enforceable against the Grantors.

7.6. Dispositions Not Authorized. No Grantor is authorized to sell or otherwise
dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Lender or
other conduct of the Lender, no authorization to sell or otherwise dispose of
the Collateral (except as set forth in Section 4.1(d)) shall be binding upon the
Lender unless such authorization is in writing signed by the Lender.

7.7. No Waiver; Amendments; Cumulative Remedies. No failure or delay by the
Lender to exercise any right or power under this Security Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Lender
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Security Agreement
or consent to any departure by the Grantor therefrom shall in any event be
effective unless in writing signed by the Lender and then only to the extent in
such writing specifically set forth.

7.8. Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable

 

24



--------------------------------------------------------------------------------

mandatory provisions of law that may be controlling and to be limited to the
extent necessary so that they shall not render this Security Agreement invalid,
unenforceable or not entitled to be recorded or registered, in whole or in part.
Any provision in this Security Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction, and
to this end the provisions of this Security Agreement are declared to be
severable..

7.9 Reinstatement. This Security Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against any
Grantor for liquidation or reorganization, should any Grantor become insolvent
or make an assignment for the benefit of any creditor or creditors or should a
receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

7.10. Benefit of Agreement. The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Grantors, the Lender and
their respective successors and assigns (including all persons who become bound
as a debtor to this Security Agreement), except that no Grantor shall have the
right to assign its rights or delegate its obligations under this Security
Agreement or any interest herein, without the prior written consent of the
Lender. No sales of participations, assignments, transfers, or other
dispositions of any agreement governing the Secured Obligations or any portion
thereof or interest therein shall in any manner impair the Lien granted to the
Lender hereunder.

7.11. Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

7.12. Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by Federal or State authority in respect of this Security Agreement
shall be paid by the Grantors, together with interest and penalties, if any. The
Grantors shall reimburse the Lender for any and all out-of-pocket expenses and
internal charges (including reasonable attorneys’, auditors’ and accountants’
fees and reasonable time charges of attorneys, paralegals, auditors and
accountants who may be employees of the Lender) paid or incurred by the Lender
in connection with the preparation, execution, delivery, administration,
collection and enforcement of this Security Agreement and, to the extent
provided in the Credit Agreement in the audit, analysis, administration,
collection, preservation or sale of the Collateral (including the expenses and
charges associated with any periodic or special audit of the Collateral). Any
and all costs and expenses incurred by the Grantors in the performance of
actions required pursuant to the terms hereof shall be borne solely by the
Grantors.

7.13. Headings. The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.

7.14. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms, (ii) all of the Secured Obligations have been indefeasibly
paid and performed in full (or with respect to any outstanding Letters of
Credit, a cash deposit or in the sole discretion of the Lender, a back up
standby Letter of Credit reasonably satisfactory to the Lender has been
delivered to the

 

25



--------------------------------------------------------------------------------

Lender as required by the Credit Agreement) other than contingent
indemnification obligations in which no claim has been made or is reasonably
foreseeable and (iii) no commitments of the Lender which would give rise to any
Secured Obligations are outstanding.

7.15. Entire Agreement. This Security Agreement and the other Loan Documents
embody the entire agreement and understanding between the Grantors and the
Lender relating to the Collateral and supersedes all prior agreements and
understandings between the Grantors and the Lender relating to the Collateral.

7.16. CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

7.17. CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL
OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE LENDER TO BRING
PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST THE LENDER OR ANY AFFILIATE OF THE
LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT
SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

7.18. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY ATTORNEY) OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

7.19. Indemnity. Each Grantor hereby agrees to indemnify the Lender and its
successors, assigns, agents and employees (each such Person being called an
“Indemnitee”), from and against any and all liabilities, damages, penalties,
suits, costs, and expenses of any kind and nature (including, without
limitation, all expenses

 

26



--------------------------------------------------------------------------------

of litigation or preparation therefor whether or not the Lender is a party
thereto) imposed on, incurred by or asserted against the Lender, or its
successors, assigns, agents and employees, in any way relating to or arising out
of this Security Agreement, or the manufacture, purchase, acceptance, rejection,
ownership, delivery, lease, possession, use, operation, condition, sale, return
or other disposition of any Collateral (including, without limitation, latent
and other defects, whether or not discoverable by the Lender or any Grantor, and
any claim for Patent, Trademark or Copyright infringement); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, damages, penalties, suits, costs, or expenses resulted from the
gross negligence or willful misconduct of such Indemnitee.

7.20. Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart. Delivery of an executed counterpart of a signature page of
this Security Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.

ARTICLE VIII

NOTICES

8.1. Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent in accordance with Section 8.01 of the Credit
Agreement.

8.2. Change in Address for Notices. Each of the Grantors and the Lender may
change the address for service of notice upon it by a notice in writing to the
other parties.

{Signature Pages Follow}

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the below has executed this Security Agreement as of the
date first above written.

 

GRANTOR: RAND WORLDWIDE, INC. By:  

/s/ Lawrence Rychlak

Name:   Lawrence Rychlak Title:   President

My Commission Expires: 2/12/2017

STATE OF MARYLAND     )

                                                ) SS

COUNTY OF BALTIMORE)

The foregoing instrument was acknowledged before me this 3rd day of November,
2014, by, a            of            , on behalf of said

 

LOGO [g815819st-121b.jpg]          LOGO [g815819st-121c.jpg]      
        Notary Public         

 

My commission expires:

   2/12/2017

{Signatures continue on next page.}

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the below has executed this Security Agreement as of the
date first above written.

 

GRANTOR: RAND WORLDWIDE FOREIGN HOLDINGS, INC. By:  

/s/ Lawrence Rychlak

Name:   Lawrence Rychlak Title:   President

My Commission Expires: 2/12/2017

STATE OF MARYLAND    )

                                                ) SS

COUNTY OF BALTIMORE)

The foregoing instrument was acknowledged before me this 3rd day of November,
2014, by, a            of            , on behalf of said

 

LOGO [g815819st-121b.jpg]               Notary Public    LOGO
[g815819st-121c.jpg]      

 

My commission expires:

   2/12/2017

{Signatures continue on next page.}

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the below has executed this Security Agreement as of the
date first above written.

 

GRANTOR:

RAND WORLDWIDE SUBSIDIARY, INC.

By:  

/s/ Lawrence Rychlak

Name:   Lawrence Rychlak Title:   President

My Commission Expires: 2/12/2017

STATE OF MARYLAND    )

                                                ) SS

COUNTY OF BALTIMORE)

The foregoing instrument was acknowledged before me this 3rd day of November,
2014, by, a            of            , on behalf of said

 

LOGO [g815819st-122b.jpg]               Notary Public    LOGO
[g815819st-122c.jpg]      

 

My commission expires:

   2/12/2017

{Signatures continue on next page.}

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the below have executed this Security Agreement as of the
date first above written.

 

JPMORGAN CHASE BANK, N.A., as Lender By:   /s/ Morgan Higgins Name:   Morgan
Higgins Title:   Vice President

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A

(See Sections 3.2, 3.3, 3.4, 3.6, 3.9 and 4.1 of Security Agreement)

NOTICE ADDRESS FOR ALL GRANTORS

 

 

Rand Worldwide

11201 Dolfield Blvd, Suite 112

Owings Mills, MD 21117

Attention: Lawrence Rychlak

Facsimile: 410-581-8080

INFORMATION AND COLLATERAL LOCATIONS OF Rand Worldwide, Inc.

 

I. Full Legal Name of Grantor: Rand Worldwide, Inc.

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: Corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
2095550

 

V. Federal Identification Number: 84-1035353

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

11201 Dolfield Blvd, Suite 112

Owings Mills, MD 21117

Attention: Lawrence Rychlak

 

VII. Locations of Collateral:

(a) Properties Owned by the Grantor:

None.

(b) Properties Leased by the Grantor (Include Landlord’s Name):

 

Address of Property

   Landlord’s Name  

161 Worcester Rd

Suite 401

Framingham, MA 01701

     CRP-3 the Meadows, LLC   

(c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None.

(d) Other Locations of Collateral: 11201 Dolfield Blvd, Suite 112, Owings Mills,
MD 21117

 

VIII. Other Names: Avatech Solutions, Inc., Imaginit Technologies, Ascent, Rand
Worldwide.



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Rand Worldwide Foreign Holdings, Inc.

 

I. Name of Grantor: Rand Worldwide Foreign Holdings, Inc.

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: Corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
4399662

 

V. Federal Identification Number: 26-0630109

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

11201 Dolfield Blvd, Suite 112

Owings Mills, MD 21117

Attention: Lawrence Rychlak

 

VII. Locations of Collateral:

(a) Properties Owned by the Grantor:

None.

(b) Properties Leased by the Grantor (Include Landlord’s Name):

None.

(c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None.

(d) Other Locations of Collateral: 161 Worcester Road, Suite 401, Framingham, MA
01701;

                                                        11201 Dolfield Blvd,
Suite 112, Owings Mills, MD 21117

 

VIII. Other Names: Rand Worldwide, Inc.



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Rand Worldwide Subsidiary, Inc.

 

I. Name of Grantor: Rand Worldwide Subsidiary, Inc.

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: Corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
2662225

 

V. Federal Identification Number: 52-2023997

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

11201 Dolfield Blvd, Suite 112

Owings Mills, MD 21117

Attention: Lawrence Rychlak

 

VII. Locations of Collateral:

(a) Properties Owned by the Grantor:

None.

(b) Properties Leased by the Grantor (Include Landlord’s Name):

 

Address of Property

  

Name of Landlord

5000 Birch St

Suite 4500

Newport Beach, CA 92660

   Cornerstone Partners IV, LLC

8101 East Prentice Ave.

Suite 725

Greenwood Village, CO 80111

   GPIPM LTD

555 Winderley Place

Suite 225

Maitland, FL 32751

   FCA Fund LLC

7880 Woodland Center Blvd.

Tampa, FL 33614

   Liberty Property Limited Partnership

35 E. Wacker Drive

Suite 1960

Chicago, IL 60601

   DUS Management, Inc.

3601 Algonquin Rd

Suite 220

Rolling Meadows, IL 60008

   3601 Crossroads, LLC

8604 Allisonville Road

Suite 370

Indianapolis, IN 46250

   Castle Creek Office LLC

11156 Aurora Ave

Urbandale, IA 50322

   R&R Realty Group LTD



--------------------------------------------------------------------------------

11201 Dolfield Blvd

Suite 112

Owings Mills, MD 21117

   Merritt Properties

1228 Kirts Blvd

Suite 400

Troy, MI 48084

   Ari-El Enterprises

4445 Wilson South West

Grandville, MI 49418

   Wilson Street Management

860 Blue Gentian Road

Suite 145

Eagan, MN 55121

   BPG GRAND OAK BUILDING I INVESTORS, LLC

11422 Miracle Hills Drive

Suite 420

Omaha, NE 68154

   IRET Properties

2 Commerce Drive

Suite 203

Bedford, NH 03110

   2 Commerce Drive, LLC

4600- A Montgomery Blvd NE

Suite 205

Albuquerque, NM 87109

   Monroe HBC LLC

1 Computer Drive South

Albany, NY 12205

   Willard T Anderson Properties

6225 Sheridan Dr

Suite 202

Buffalo, NY 14221

   Univest II Corp

61 Broadway

Suite 2004

New York, NY 10006

   RXR 61 Broadway Owner LLC

Donwood Office Park

101-135 Old Cove Rd, Suite 109

Liverpool, NY 13090

   Donwood Office Park Associate

217 N Washington Street

Rome, NY 13440

   Persistence Realty, LLC

2201 Water Ridge Pkwy

Suite 330

Charlotte, NC 28217

   FRDGS II REO LLC

13420 Reese Blvd West

Huntersville, NC 28078

   Max Daetwyler Corporation

One Copley Parkway

Suite 104 Concourse Building

Morrisville, NC 27560

   Highwoods Properties, Inc.

6155 Rockside Rd

Suite 201

Independence, OH 44131

   Rockside Square I

2545 Farmers Drive

Suite 100

Columbus, OH 43235

   S F & E Associates, Ltd.



--------------------------------------------------------------------------------

6640 Poe Avenue

Suite 4500

Dayton, OH 45414

   Poe Park Center LLC

1446 S Reynolds Road

Suite 320

Maumee, OH 43537

   Reynolds Investment Group, Ltd

421 SW 6th Ave

Suite 975

Portland, OR 97204

   UPI Commonwealth LLC

1255 Corporate Drive

Suite 175

Irving, TX 75038

   NNN Westpoint, LLC

10700 Richmond

Ste 131

Houston, TX 77042

   Gupta Richmond Avenue, LP

488 East 6400 South

Suite 350

Murray City, UT 84107

   Commerce Park Owners I LLC

630 Peter Jefferson Parkway

Suite 175

Charlottesville, VA 22911

   PJP Building II LC

8100 Three Chopt Road

Suite 119

Richmond, VA 23229

   KR Augst & Otis Poole

5700 Cleveland Street

Suite 410

Virginia Beach, VA 23462

   Chartway Federal Credit Union

2101 Fourth Ave

Suite 1160

Seattle, WA 98121

   Selig Real Estate holding Five LLC

1110 North Old World Third Street

Suite 412

Milwaukee, WI 53203

   RFP Office, LLC

(c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None.

(d) Other Locations of Collateral: 161 Worcester Road, Suite 401, Framingham, MA
01701

 

VIII. Other Names: Avatech Solutions Subsidiary, Inc.



--------------------------------------------------------------------------------

EXHIBIT B

(See Section 3.5 of Security Agreement)

DEPOSIT ACCOUNTS

 

Name of Grantor

   Name of Institution    Account Number

Rand Worldwide, Inc.

   PNC Bank    Ending-3847

Rand Worldwide, Inc.

   PNC Bank    Ending-3863

Rand Worldwide, Inc.

   PNC Bank    Ending-3WCL



--------------------------------------------------------------------------------

EXHIBIT C

(See Section 3.7 of Security Agreement)

LETTER OF CREDIT RIGHTS

None.

CHATTEL PAPER

None.



--------------------------------------------------------------------------------

EXHIBIT D

(See Section 3.10 and 3.11 of Security Agreement)

INTELLECTUAL PROPERTY RIGHTS

PATENTS

None.

PATENT APPLICATIONS

None.

TRADEMARKS

 

Name of Loan Party

   Trademark    Serial Number    Registration Date

Rand Worldwide, Inc.

   Avatech Solutions, Inc.    75269511    1998-09-22

TRADEMARK APPLICATIONS

None.

COPYRIGHTS

 

Name of Loan Party

  

Copyright

   Document
Number    Date of
Recordation

Rand Worldwide, Inc.

   3ds max version 4 and user’s guides & 218 other titles    V3566D647   
2007-09-06

Rand Worldwide, Inc.

   3ds max version 6 & 16 other titles    V3517D331    2004-10-15

Rand Worldwide, Inc.

   AutoCAD 2002 & 53 other titles    V3516D450    2004-10-20

Rand Worldwide, Inc.

   AutoCAD 2009 and user assistance cue cards & 83 other titles    V3580D696   
2009-05-11

Rand Worldwide, Inc.

   AutocCAD 2002 & 18 other titles    V3493D454    2002-08-19

Rand Worldwide, Inc.

   AutocCAD 2002 & 18 other titles    V3493D455    2002-08-19

Rand Worldwide, Inc.

   AutocCAD 2002 & 18 other titles    V3493D456    2002-08-19

Rand Worldwide, Inc.

   AutocCAD 2002 & 18 other titles    V3493D457    2002-08-19

Rand Worldwide, Inc.

   AutocCAD 2002 & 18 other titles    V3493D458    2002-08-19

Rand Worldwide, Inc.

   Civil design in-depth courseware    TXu001114171    2003-07-08

Rand Worldwide, Inc.

   Discreet education reseller agreement (United States)    V3516D938   
2004-09-08

Rand Worldwide, Inc.

   Land desktop fundamentals    TXu001095845    2003-02-04

Rand Worldwide Subsidiary, Inc.

   AutoCAD 2002 & 23 other titles.    V3516D132    2004-05-12

COPYRIGHT APPLICATIONS

None.

INTELLECTUAL PROPERTY LICENSES

None.



--------------------------------------------------------------------------------

EXHIBIT E

(See Section 3.11 of Security Agreement)

TITLE DOCUMENTS

I. Vehicles subject to certificates of title:

 

Name of Grantor

   Description    Title Number    State Where Issued

None.

        

II. Aircraft/engines/parts, ships, railcars and other vehicles governed by
federal statute:

 

Name of Grantor

   Description    Registration Number

None.

     



--------------------------------------------------------------------------------

EXHIBIT F

(See Section 3.11 of Security Agreement)

FIXTURES

I. Legal description, county and street address of property on which Fixtures
are located (by Grantor):

None

II. Name and Address of Record Owner:

 

N/A

 

 

 



--------------------------------------------------------------------------------

EXHIBIT G

(See Section 3.13 of Security Agreement and Definition of “Pledged Collateral”)

LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY

STOCKS

 

Name of Grantor

  

Issuer

  

Certificate
Number(s)

   Number of
Shares   

Class of Stock

   Percentage of
Outstanding
Shares  

Rand Worldwide, Inc.

   Rand Worldwide Subsidiary, Inc.    1    1,000    Common      100 % 

Rand Worldwide, Inc.

   Rand Worldwide Foreign Holdings, Inc.    15    0.65    Common      65 % 

Rand Worldwide Foreign Holdings, Inc.

   Rand A Technology Corporation    4C    65    Common      65 % 

Rand Worldwide Foreign Holdings, Inc.

   Rand A Technology Corporation    4AP, 5AP    4,972,730    Class A Preference
Shares      100 % 

BONDS

None.

GOVERNMENT SECURITIES

None.

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

Name of Grantor

  

Issuer

  

Description of Collateral

   Percentage Ownership Interest  

Rand Worldwide, Inc.

   PNC Bank    Blackrock Liquidity Fund FedFund Dollar      100 % 



--------------------------------------------------------------------------------

EXHIBIT H

(See Section 3.1 of Security Agreement)

OFFICES IN WHICH FINANCING STATEMENTS WILL BE FILED

Delaware Secretary of State



--------------------------------------------------------------------------------

EXHIBIT I

(See Section 4.8 of Security Agreement)

AMENDMENT

This Amendment, dated             ,          is delivered pursuant to
Section 4.8 of the Security Agreement referred to below. All defined terms
herein shall have the meanings ascribed thereto or incorporated by reference in
the Security Agreement. The undersigned hereby certifies that the
representations and warranties in Article III of the Security Agreement are and
continue to be true and correct. The undersigned further agrees that this
Amendment may be attached to that certain Pledge and Security Agreement, dated
             ,         , between the undersigned, as the Grantors, and JPMorgan
Chase Bank, N.A., as the Lender, (as amended or modified from time to time prior
to the date hereof, the “Security Agreement”) and that the Collateral listed on
Schedule I to this Amendment shall be and become a part of the Collateral
referred to in said Security Agreement and shall secure all Secured Obligations
referred to in the Security Agreement.

 

 

By:   Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule I to Amendment to Security Agreement

COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------

EXHIBIT J-1

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) dated as
of             ,         , among Rand Worldwide, Inc., a Delaware corporation
(formerly known as Avatech Solutions, Inc.) (the “Borrower”), Rand Worldwide
Foreign Holdings, Inc., a Delaware corporation (“Rand Holdings”) and Rand
Worldwide Subsidiary, Inc., a Delaware corporation (“Rand Worldwide Subsidiary”)
and JPMorgan Chase Bank, N.A. (the “Lender”). The Borrower, Rand Holdings and
Rand Worldwide Subsidiary are each referred to herein as a “Grantor” and
collectively as the “Grantors”.

Reference is made to (a) the Pledge and Security Agreement dated as of even date
herewith (as amended, supplemented or otherwise modified from time to time, the
“Security Agreement”), by and among the Grantors and the Lender and (b) the
Credit Agreement dated as of even date herewith (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Loan Parties (as defined in the Credit Agreement) and the Lender.
The Lender has agreed to extend credit to the Borrower subject to the terms and
conditions set forth in the Credit Agreement. The obligations of the Lender to
extend such credit is conditioned upon, among other things, the execution and
delivery of this Trademark Security Agreement. The Grantors will derive
substantial benefits from the extension of credit pursuant to the Credit
Agreement and are willing to execute and deliver this Trademark Security
Agreement in order to induce the Lender to extend such credit. Accordingly, the
parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Trademark Security Agreement
and not otherwise defined herein have the meanings specified in the Security
Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations (as defined in the
Credit Agreement), the Grantors, pursuant to the Security Agreement, did and
hereby do grant to the Lender, its successors and assigns, for the ratable
benefit of the Lender, a security interest in and lien on, all right, title or
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest in all
of the Grantor’s right, title, and interest in and to the following: (a) all
trademarks (including service marks), trade names, trade dress, and trade styles
and the registrations and applications for registration thereof and the goodwill
of the business symbolized by the foregoing; (b) all licenses of the foregoing,
whether as licensee or licensor; (c) all renewals of the foregoing; (d) all
income, royalties, damages, and payments now or hereafter due or payable with
respect thereto, including, without limitation, damages, claims, and payments
for past and future infringements thereof; (e) all rights to sue for past,
present, and future infringements of the foregoing, including the right to
settle suits involving claims and demands for royalties owing; and (f) all
rights corresponding to any of the foregoing throughout the world, including
those listed on Schedule I hereto (the “Trademark Collateral”), provided,
however, that notwithstanding anything herein to the contrary, the term
“Trademark Collateral” shall not include the Excluded Assets.

SECTION 3. Security Agreement. The security interests granted to the Lender
herein are granted in furtherance, and not in limitation of, the security
interests granted to the Lender pursuant to the Security Agreement. The Grantors
hereby acknowledge and affirm that the rights and remedies of the Lender with
respect to the Trademark Collateral are more fully set forth in the Security
Agreement, the terms and provisions of which are hereby incorporated herein by
reference as if fully set forth herein. In the event of any conflict between the
terms of this Trademark Security Agreement and the Security Agreement, the terms
of the Security Agreement shall govern.



--------------------------------------------------------------------------------

SECTION 4. Choice of Law. This Trademark Security Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.

[Signatures on following page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Trademark Security
Agreement as of the day and year first above written.

 

GRANTOR:

RAND WORLDWIDE, INC.

By:  

 

Name:   Title:  

My Commission Expires:

STATE OF                                 )

                                                     ) SS

COUNTY OF                             )

The foregoing instrument was acknowledged before me this      day of
            , 20    , by    , a             of             , on behalf of said

 

         Notary Public         My commission expires:   

{Signatures continue on next page.}



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Trademark Security
Agreement as of the day and year first above written.

 

GRANTOR:

RAND WORLDWIDE FOREIGN HOLDINGS, INC.

By:  

 

Name:   Title:  

My Commission Expires:

STATE OF                                 )

                                                     ) SS

COUNTY OF                             )

The foregoing instrument was acknowledged before me this      day of
            , 20    , by    , a             of             , on behalf of said

 

         Notary Public         My commission expires:   

{Signatures continue on next page.}



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Trademark Security
Agreement as of the day and year first above written.

 

GRANTOR:

RAND WORLDWIDE SUBSIDIARY, INC.

By:  

 

Name:   Title:  

My Commission Expires:

STATE OF                                 )

                                                     ) SS

COUNTY OF                             )

The foregoing instrument was acknowledged before me this      day of
            , 20    , by    , a             of             , on behalf of said

 

         Notary Public         My commission expires:   

{Signatures continue on next page.}



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Trademark Security
Agreement as of the day and year first above written.

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule I

TRADEMARKS

TRADEMARK APPLICATIONS



--------------------------------------------------------------------------------

EXHIBIT J-2

COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) dated as
of             ,         , among Rand Worldwide, Inc., a Delaware corporation
(formerly known as Avatech Solutions, Inc.) (the “Borrower”), Rand Worldwide
Foreign Holdings, Inc., a Delaware corporation (“Rand Holdings”) and Rand
Worldwide Subsidiary, Inc., a Delaware corporation (“Rand Worldwide Subsidiary”)
and JPMorgan Chase Bank, N.A. (the “Lender”). The Borrower, Rand Holdings and
Rand Worldwide Subsidiary are each referred to herein as a “Grantor” and
collectively as the “Grantors”.

Reference is made to (a) the Pledge and Security Agreement dated as of even date
herewith (as amended, supplemented or otherwise modified from time to time, the
“Security Agreement”), by and among the Grantors and the Lender and (b) the
Credit Agreement dated as of even date herewith (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Loan Parties (as defined in the Credit Agreement) and the Lender.
The Lender has agreed to extend credit to the Borrower subject to the terms and
conditions set forth in the Credit Agreement. The obligations of the Lender to
extend such credit is conditioned upon, among other things, the execution and
delivery of this Copyright Security Agreement. The Grantors will derive
substantial benefits from the extension of credit pursuant to the Credit
Agreement and are willing to execute and deliver this Copyright Security
Agreement in order to induce the Lender to extend such credit. Accordingly, the
parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Copyright Security Agreement
and not otherwise defined herein have the meanings specified in the Security
Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations (as defined in the
Credit Agreement), the Grantors, pursuant to the Security Agreement, did and
hereby do grant to the Lender, its successors and assigns, for the ratable
benefit of the Lender, a security interest in and lien on, all right, title or
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by the Grantors or in which the Grantors now
have or at any time in the future may acquire any right, title or interest in
all of the Grantors’ right, title, and interest in and to the following: (a) all
copyrights, rights and interests in copyrights, works protectable by copyright,
copyright registrations, and copyright applications; (b) all renewals of any of
the foregoing; (c) all moral rights in any of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due and/or payable under any
of the foregoing, including, without limitation, damages or payments for past or
future infringements for any of the foregoing; (e) the right to sue for past,
present, and future infringements of any of the foregoing; and (f) all rights
corresponding to any of the foregoing throughout the world, including those
listed on Schedule I hereto (the “Copyright Collateral”), provided, however,
that notwithstanding anything herein to the contrary, the term “Copyright
Collateral” shall not include the Excluded Assets.

SECTION 3. Security Agreement. The security interests granted to the Lender
herein are granted in furtherance, and not in limitation of, the security
interests granted to the Lender pursuant to the Security Agreement. The Grantor
hereby acknowledges and affirms that the rights and remedies of the Lender with
respect to the Copyright Collateral are more fully set forth in the Security
Agreement, the terms and provisions of which are hereby incorporated herein by
reference as if fully set forth herein. In the event of any conflict between the
terms of this Copyright Security Agreement and the Security Agreement, the terms
of the Security Agreement shall govern.

SECTION 4. Choice of Law. This Copyright Security Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.

[Signatures on following page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Copyright Security
Agreement as of the day and year first above written.

 

GRANTOR: RAND WORLDWIDE, INC. By:  

 

Name:   Title:  

My Commission Expires:

STATE OF                                 )

                                                     ) SS

COUNTY OF                             )

The foregoing instrument was acknowledged before me this      day of
            , 20     , by             , a              of             , on
behalf of said

 

        Notary Public My commission expires:

{Signatures continue on next page.}



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Copyright Security
Agreement as of the day and year first above written.

 

GRANTOR: RAND WORLDWIDE FOREIGN HOLDINGS, INC. By:  

 

Name:   Title:  

My Commission Expires:

STATE OF                                 )

                                                     ) SS

COUNTY OF                             )

The foregoing instrument was acknowledged before me this      day of
            , 20    , by             , a             of             , on behalf
of said

 

        Notary Public My commission expires:

{Signatures continue on next page.}



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Copyright Security
Agreement as of the day and year first above written.

 

GRANTOR: RAND WORLDWIDE SUBSIDIARY, INC. By:  

 

Name:   Title:  

My Commission Expires:

STATE OF                                 )

                                                     ) SS

COUNTY OF                             )

The foregoing instrument was acknowledged before me this      day of
            , 20    , by             , a              of             , on behalf
of said

 

        Notary Public My commission expires:

{Signatures continue on next page.}



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Copyright Security
Agreement as of the day and year first above written.

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule I

COPYRIGHTS

COPYRIGHT APPLICATIONS